 Case 3:20-cv-00954-NJR Document 13 Filed 12/14/20 Page 1 of 5 Page ID #48




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 RICO S. HARVEY,                                  )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 20-cv-954-NJR
                                                  )
                                                  )
 KYLE EASTON, P. MARTIN, JEFFERY                  )
 M. DENNISON,                                     )
                                                  )
               Defendants.                        )
                                                  )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Rico S. Harvey, who at the time he filed his Complaint was an inmate of the

Illinois Department of Corrections (“IDOC”) at Pinckneyville Correctional Center, brings this

action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. In his Complaint

(Doc. 1), Harvey alleges Easton used excessive force and Martin failed to intervene in violation of

the Eighth Amendment. Harvey seeks monetary damages.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter

out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b).




                                                1
    Case 3:20-cv-00954-NJR Document 13 Filed 12/14/20 Page 2 of 5 Page ID #49




                                                The Complaint

        Harvey makes the following allegations in the Complaint (Doc. 1): On July 26, 2020,

Harvey was walked back to his cell from a video call by Kyle Easton and P. Martin (Id. at p. 6).

He had words with Easton. Easton took the lead chain, which was bound around Harvey’s testicles,

and pulled it really hard up on his testicles, injuring him (Id.). Martin failed to stop Easton from

his actions. Jeffrey Dennison failed to train the two officers on rules, regulations, and security.

                                                   Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following three counts:

        Count 1:          Eighth Amendment excessive force claim against Easton.

        Count 2:          Eighth Amendment failure to intervene claim against Martin
                          for failing to stop Easton from using excessive force.

        Count 3:          Failure to train claim against Jeffrey Dennison.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 1

        At this stage, Harvey alleges sufficient facts to state a viable claim of excessive force

against Easton in Count 1. See DeWalt v. Carter, 224 F.3d 607, 619 (7th Cir. 2000). He also alleges

a viable claim in Count 2 against Martin for failing to intervene in the use of force. Gill v. City of

Milwaukee, 850 F.3d 335, 342 (7th Cir. 2017).




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         2
    Case 3:20-cv-00954-NJR Document 13 Filed 12/14/20 Page 3 of 5 Page ID #50




        Harvey fails to state a claim, however, against warden Jeffrey Dennison. The mere fact that

a defendant was a supervisor is insufficient to establish liability because the doctrine of respondeat

superior, or supervisor liability, does not apply to actions filed under Section 1983. Sanville v.

McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001). Harvey refers to only one event and makes no

mention of any policy, custom, or training procedure. There are no allegations regarding any

training program or how it is inadequate. Simply put, Harvey’s conclusory allegation is insufficient

to state a claim. Twombly, 550 U.S. at 570 (an action fails to state a claim upon which relief can

be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face.”).

Thus, Count 3 against Dennison is DISMISSED without prejudice.

                                           Pending Motions

        As to Harvey’s motion for counsel (Doc. 9), he states that he has written three attorneys.

Given the early stage of the litigation, however, it is difficult to accurately evaluate the need for

the assistance of counsel. See Kadamovas v. Stevens, 706 F.3d 843, 845 (7th Cir. 2013) (“[U]ntil

the defendants respond to the complaint, the plaintiff’s need for assistance of counsel ... cannot be

gauged.”). 2 Further, counsel is not needed at this time because the defendants have not yet been

served and a discovery schedule has not been entered. Thus, Harvey’s motion for counsel (Doc. 9)

is DENIED without prejudice. He may renew his request for the recruitment of counsel at a later

date.

                                              Disposition

        For the reasons stated, Count 1 shall proceed against Kyle Easton. Count 2 shall proceed

against P. Martin. Count 3 and Jeffrey Dennison are DISMISSED without prejudice.




2
 In evaluating the motion for counsel, the Court applies the factors discussed in Pruitt v. Mote, 503 F.3d
647, 654 (7th Cir. 2007), and related authority.
                                                    3
 Case 3:20-cv-00954-NJR Document 13 Filed 12/14/20 Page 4 of 5 Page ID #51




       The Clerk of Court shall prepare for Defendants Kyle Easton and P. Martin: (1) Form 5

(Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of

Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint,

and this Memorandum and Order to the defendants’ place of employment as identified by Harvey.

If a defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk

within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect

formal service on that defendant, and the Court will require that defendant to pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a defendant can no longer be found at the work address provided by Harvey, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       If judgment is rendered against Harvey, and the judgment includes the payment of costs

under Section 1915, he will be required to pay the full amount of the costs, regardless of whether

his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Harvey is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not



                                                 4
 Case 3:20-cv-00954-NJR Document 13 Filed 12/14/20 Page 5 of 5 Page ID #52




independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).


       IT IS SO ORDERED.

       DATED: 12/14/2020

                                                       ___________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




                                          Notice to Plaintiff

         The Court will take the necessary steps to notify the appropriate defendants of your lawsuit
and serve them with a copy of your complaint. After service has been achieved, the defendants
will enter their appearance and file an Answer to your Complaint. It will likely take at least 60
days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that
it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a
Scheduling Order containing important information on deadlines, discovery, and procedures.
Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,
to give the defendants notice and an opportunity to respond to those motions. Motions filed before
defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need
not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  5
